DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 9 of applicant’s response, filed 10/11/21, with respect to previous claims 7, 15, 26 and Seo’s disclosure have been fully considered and are persuasive.  As those limitations are now contained within independent claims 1, 9 and 23, the rejections have been withdrawn.

Allowable Subject Matter
Claims 1-2, 8-10, 16, 21-24 and 27-28 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art, either alone or in combination, fails to disclose 
“using the watermark data encoded on the channel as a basis to control whether to allow modification of the media content to occur, wherein using the watermark data encoded on the channel as a basis to control whether to allow the modification to occur is carried out after directing the content presentation device to carry out the modification”, as recited within the claims in combination with the remaining claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James R Sheleheda/Primary Examiner, Art Unit 2424